08/19/2020


              IN THE SUPREME COURT OF THE STATE OF MON                            Case Number: AF 06-0263


                                       AF 06-0263
                                                                         q 190
                                                                   AUG 1 '
                                                                 BowL
IN THE MATTER OF APPOINTING MEMBERS TO                         Clerk of L..
                                                                  dtgtftvr
THE COMMISSION ON COURTS OF LIMITED
JURISDICTION



      County Attorney MaryAnn Ries has retired her position as the County Attorney
member ofthe Commission on Courts of Limited Jurisdiction.
      The Court thanks Ms. Ries for her dedicated service to the Commission, the Court,
and the people of Montana.
      The Montana County Attorneys Association has recommended that Scott Twito,
Yellowstone County Attorney, be appointed as the County Attorney member. With the
consent ofthe appointee,
      IT IS ORDERED that Yellowstone County Attorney Scott Twito is appointed as the
County Attorney member of the Commission on Courts of Limited Jurisdiction
commencing the date ofthis Order and ending June 30, 2022.
      The Clerk is directed to provide a copy of this Order to MaryAnn Ries, to Scott
Twito, to each member of the Commission on Courts of Limited Jurisdiction, and to the
State Bar of Montana.
      DATED this    r      day of August, 2020.


                                                    ."f
                                                  -44                        1
                                                                             1044ill
                                                                                Y

                                                             Chief Justice
    Justices




2